Citation Nr: 1117350	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to a in increased (compensable) rating for right femur fracture, prior to April 1, 2009.

3.  Entitlement to a rating in excess of 10 percent for right femur fracture, from April 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2007 rating decision in which the RO, inter alia, denied service connection for sarcoidosis denied a compensable rating for right femur fracture prior to April 1, 2009; granted an increased, 10 percent, rating for the right femur fracture from April 1, 2009; and denied a compensable rating for left hemothorax and small mediastinum.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009.

In August 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In connection with the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).

As regards the issues on appeal, the Board noted that in a May 2010 written statement, the Veteran indicated that he was satisfied with the disability rating assigned for his left hemothorax and small mediastinum.  Also during the August 2010 Board hearing, the Veteran also indicated that he wished to withdraw from appeal his claim for an increased rating for cervical spine strain.  Hence, the only matters remaining on appeal are those set forth on the title page.

As noted, in the rating decision on appeal, the RO granted a 10 percent rating for right femur fracture, from April 1, 2009, the date of a VA examination report, but continued the noncompensable rating for the disability prior to that date.  Inasmuch as higher ratings are available for right femur fracture, both before and after April 1, 2009, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized that portion of the appeal pertaining to evaluation of the right femur fracture as now encompassing the first two matters set forth on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.

2.  The competent medical opinion on the question of whether the Veteran's current sarcoidosis began in service is in relative equipoise.

3.  Pertinent to the current claim for increase, prior to April 1, 2009, the Veteran's service-connected right femur fracture was manifested by only slight pain and no associated functional impairment.

4.  As of April 1, 2009, the Veteran's service-connected right femur fracture has been manifested by daily pain, tingling, weakness, and instability; overall, these symptoms are indicative of no more than slight impairment of the right hip and knee due to right femur fracture.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for sarcoidosis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for a compensable rating for right femur fracture, prior to April 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.31, 4.71a, Diagnostic Code 5255 (2010).

3.  The criteria for a rating in excess of 10 percent for right femur fracture, from April 1, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic Code 5255 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for service connection for sarcoidosis, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

With regard to the Veteran's claims for higher ratings for right femur fracture, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for increased ratings for service-connected right femur fracture, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2007 RO rating decision reflects the initial adjudication of the claim after issuance of the August 2007 letter.

Post rating, the June 2009 SOC set forth the pertinent rating criteria for evaluating impairment of the femur.  The Board finds that the August 2007 letter, read together with the June 2009 SOC, which included the pertinent rating criteria, provide the Veteran with appropriate notice regarding his increased rating claims.  While the aforementioned notice was not provided solely in a letter, on these facts, the Veteran is not shown to be prejudiced by the timing or form of this notice.  After issuance of this notice, and opportunity for the Veteran to respond, the October 2009 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of October 2007 and April 2009 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2010 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim on appeal is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Sarcoidosis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for sarcoidosis is warranted.

The service treatment records show that, on an April 1998 Report of Medical History, the Veteran denied a history of asthma or shortness of breath.  The Veteran was evaluated in May 1999 for a history of falling out of runs with shortness of breath and pain to his lung fields.  He described heavy breathing followed by shallow breathing.  It resolved with rest.  Following evaluation, the Veteran was given an assessment of possible exercise induced asthma.  July 1999 service treatment records show that the Veteran was involved in an automobile accident and treated for a collapsed lung.

A March 2002 examination shows that the Veteran reported having exercise-induced shortness of breath beginning during boot camp.  He was placed on inhalers.  Over the past two years, this had cleared.  He now had a minimal amount of shortness of breath, which required no medication.  The diagnosis was status post exercise-induced asthma, resolved without current residuals.

On an April 2002 Report of Medical History, the Veteran reported a positive history of asthma, shortness of breath, and wheezing.  It was noted that he was diagnosed with exercise-induced asthma, also due to a collapsed lung in a car accident in 1999.

Private medical records, dated beginning in March 2004, show that the Veteran complained of shortness of breath and chest pain.  Following evaluation and testing, a diagnosis of sarcoidosis was made in April 2004.

Treatment for sarcoidosis has continued and was most recently documented in a June 2009 VA outpatient record.

In a June 2010 written statement, F.G., M.D., who was the Veteran's referring physician when he complained of shortness of breath and chest pain in March 2004, indicated that he had sarcoidosis.  Dr. G noted that, in May 1999, the Veteran was treated for asthmatic symptoms.  These were quite similar to the symptoms that eventually led to the diagnosis of sarcoidosis in 2004.  Dr. G indicated that she had carefully read all of the Veteran's service medical records.  In her opinion, it was probable that the Veteran suffered from sarcoidosis while he was in service.

The Board finds that this opinion is competent, in that it was provided by a medical professional, who was the Veteran's treating physician at that time that of his diagnosis.  Dr. G reviewed the service records and provided a rationale for her conclusion, based upon a specific treatment record, dated in May 1999, which she portrayed accurately.  She also described her opinion as "probable."  The Board interprets this to mean that it is more likely than not that the sarcoidosis began in service.  Therefore, this is an adequate opinion and highly probative evidence in this matter, and there are no competent opinions of record stating otherwise.

Given the totality of the evidence, to particularly include Dr. G's June 2010 written statement, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board finds that the criteria for service connection for sarcoidosis are met.

III.  Higher Ratings for Right Femur Fracture

The Veteran's right femur fracture disability is rated as noncompensable prior to April 1, 2009, and as 10 percent disabling thereafter.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Here, the RO has already assigned staged ratings for the Veteran's right femur fracture.  Hence, the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating of the disability is warranted.  

The Veteran's right femur fracture is rated under the criteria of 38 C.F.R. § 4.17a, Diagnostic Code 5255, pursuant to which impairment of the femur is rated.  Malunion of the femur with slight knee or hip disability warrants a 10 percent rating.  Malunion of the femur with moderate knee or hip disability warrants a 20 percent rating, and malunion of the femur with moderate knee or hip disability warrants a 30 percent rating.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent rating.  A 60 percent rating is also assigned for fracture of the shaft or anatomical neck of the femur, with nonunion, without loose motion, weightbearing preserved with aid of brace.  An 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In October 2007, the Veteran underwent VA examination.  At that time, the Veteran had bilateral, intermittent retropatellar pain.  It was relieved somewhat with elevation and exacerbated by prolonged standing or sitting.  He described occasional locking and swelling of both knees.  There was no instability.  X-rays from April 2005 revealed a metallic intramedullary rod and screws involving much of the right femur.  There was very mild degenerative joint disease of the right knee.  There were no other abnormalities seen of the right hip, right femur, or right knee.

In his right femur, the Veteran described constant pain at 2/10 severity, with flare-ups to 7/10, which originated in the right hip and radiated to the knee.  The pain was accompanied by occasional paresthesias.  Strength in the right leg was normal.  There was no affect of the pain on his activities of daily living or his work.  Overall, the examiner opined that there seemed to be no functional impairment from the right femur fracture with subsequent repair.  The Veteran denied any impact on his usual occupation.  He admitted to occasional flare-ups that lasted thirty minutes and caused no further disability.  He did not use any assistive devices.  The diagnosis was healed right femur fracture.

In a September 2008 written statement, the Veteran indicated that he experienced numbness, pain, muscle spasms, and tingling in his right leg.

A September 2008 VA outpatient treatment record shows that the Veteran complained of pain down his legs to his knees, with alternating numbness in his right leg.

In April 2009, the Veteran underwent VA examination.  He reported constant pain in his right leg located in the thigh and knee.  He also reported instability, spasms, stiffness, weakness, and numbness in his thigh.  He had flare-ups that occurred two to three times per week and lasted a few hours in duration.  He got some relief of pain with elevation and frequent movement.  His leg caused him to have difficulty sitting for long periods of time and caused fatigue when he got in and out of chairs.  His leg also affected his activities of daily living by limiting his ability to do yard work and other daily activities.  He denied using any assistive devices.  The diagnosis was right femur fracture.

During the August 2010 Board hearing, the Veteran  had no surgery or physical therapy for his right leg since he separated from service.  He takes prescription medication for the pain.  He experienced daily pain at a level of 5/10 and a little limited motion due to pain.  He was unable to run.  The Veteran had a foot insert because his leg was now a quarter of an inch shorter due to the surgery.  At times, his leg became weak and gave out.  He described slight swelling and walked with a gait.  His leg has not affected his employment, but he has missed about three days in the last year due to his leg.  He described decreased muscle mass in the right leg along with numbness and tingling.

Based on a review of the record, the Board finds that the Veteran's ratings are properly assigned as noncompensable prior to April 1, 2009, and 10 percent disabling  as of the date of the Veteran's VA examination that indicated that his disability had increased in severity.

The Board finds that a compensable rating prior to April 1, 2009, is not warranted.  All of the evidence dated prior to April 1, 2009, shows that the Veteran's right femur fracture caused him no functional impairment.  This was specifically noted in the October 2007 VA examination report.  All x-rays were normal at that time, and the examiner found that there was not disability of the hip or femur.  While the Veteran was diagnosed with degenerative joint disease of the right knee, the Board notes that this disability is separately service-connected.  As such, the Board concludes that a compensable rating, prior to April 1, 2009, is not warranted.

Furthermore, the Board finds that, at no time beginning April 1, 2009, did the Veteran demonstrate moderate disability of the right femur.  The symptoms noted include numbness, pain, spasm, and tingling of the right leg.  However, the functional impairment caused by this disability resulted in only slight disability.  The Veteran reported flare-ups two or three times per week but also stated that he has only missed three days of work in the past year due to this disability.  He is able to relieve his pain with elevation of the leg.  As such, the Board finds that no more than slight disability of the right hip and knee is shown due to the Veteran's right femur fracture.

The Board notes that the Veteran's representative has argued that the VA examinations provided to the Veteran are inadequate because neither examiner reviewed the Veteran's claims file in conjunction with the examination.  However, the Board finds that both examinations were adequate.  In this case, it is the Veteran's current level of disability that is at issue.  Both examinations thoroughly reported the Veteran's present complaints and symptomatology.  None of the evidence contained in the claims file contains additional symptomatology that was not noted during the VA examinations.  Therefore, the Board concludes that a review of the claims file was not necessary in this case to provide an adequate examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

For all the foregoing reasons, the Board finds that the Veteran's disability rating for right femur fracture is property staged, pursuant to Hart, and that the claims for higher ratings, both before and after April 1, 2009, must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for sarcoidosis is granted.

An increased (compensable) rating for right femur fracture, prior to April 1, 2009, is denied.

A rating in excess of 10 percent for right femur fracture, from April 1, 2009, is denied.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


